ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Veteran Facility Services, LLC                  ) ASBCA Nos. 61855, 61983, 62386
                                                )
Under Contract No. FA6606-15-C-0003             )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kinberg, Esq.
                                                    Stewart Law CS, LLC
                                                    Rockledge, FL

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Isabelle P. Cutting, Esq.
                                                   Caryl A. Potter, Esq.
                                                    Trial Attorneys

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: December 9, 2021



                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61855, 61983, 62386, Appeals of
Veteran Facility Services, LLC, rendered in conformance with the Board’s Charter.

       Dated: December 9, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals